DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on May 23, 2022 in response to PTO office action dated December 22, 2021. The amendment has been entered and considered.

Claim 1 has been amended. Claims 10-12and 14-17 have been cancelled.  As a result, claims 1-9 and 13 are pending in this office action.

Applicant's amendment with respect to the rejection of claims 14-16 under 35 U.S.C. § 101 has been fully considered.  The claims are cancelled and the rejection has been withdrawn.

Applicant's amendment with respect to the rejection of claims under 35 U.S.C. § 103(a) has been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details see response to argument section.  



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Albright (US 2013/0205257 A1) in view of Breedvelt-Schouten et al. (US 2018/0174112 A1).

Regarding claim 1, Albright discloses a method of providing a member with accessibility information, the method comprising: 
determining a geographic zone based on at least one of a geographic location of the member and a selected geographic location, a user communication device communicating the geographic location of the member, and the member inputting a geographic zone identifier to establish the selected geographic location (see Albright paragraph [0020], the user may be able to select a particular building or property from a list, by inputting an address or coordinates, by pointing to a map display having pan and zoom features, or from a list generated based on GPS data. The GPS data may be self-generated internally to the mobile device by on the location of the user); 
establishing a member needs profile based on the member inputting at least one of an accessibility category and an accessibility feature in a format compatible with the user communication device (see Albright paragraph [0030], Technology can be used to assist those with sensory touch, those who read with braille, voice, and more. A profile feature can allow an individual to store their own individual specifications, allowing them to navigate more quickly to POI that meet their needs. Architectural phase to be determined, but not limited to, customized client specifications utilizing a highly secure system, see Albright paragraph [0021], in step 105, available points of interest at a selected, single level building, floor of a multiple level building, or area of a property are displayed. The user may then select a particular category (ramp, door way, restroom etc.) or type of point of interest, as indicated in box 106); 
retrieving a list of a plurality of locations within the geographic zone from a database for each accessibility category and accessibility feature in the member needs profile (see Albright paragraph [0018], the method includes a step 101 of displaying a list of selectable buildings and/or areas of a property. For example, a list of buildings at a university or college campus, a list, of buildings at a research facility or other complex, or a list of buildings at a government facility. The listing may also include structures or areas that are not buildings. For example, a large amusement park may include a combination of buildings that may be listed, and amusements that may not be regarded as buildings, such as roller coasters and other amusement rides); 
retrieving a category accessibility rating for each accessibility category from the database for each of the list of the plurality of locations (see Albright paragraph [0022], the user selects the woman's restroom, such as by touching the touch screen display where the woman's restroom is illustrated. Thereafter, detailed information regarding the restroom is displayed as illustrated in FIG. 6), 
retrieving an overall accessibility rating for each of the list of the plurality of locations from the database based on the category accessibility rating for each accessibility category stored therein (see Albright paragraph [0036], The application might include Point of Interest (POI) types and textual information entered into database Internationally that will/could include and be available to all users with a focus on accessibility for those with specific special needs.  This information could be directed to Parking, Entrances, elevators, stairs/stair lifts, ramps (heated or cleared in increment weather), restrooms/accessible restrooms/family/unisex, baby change stations, nursing nests, Accessible Bridal room, path/walkways/trails, Dining, Emergency phones/braille, Public accessible computer, WI-Fi, emergency exits, emergency escape routes, Tornado shelter, Fire extinguishers and fire pulls, Fire strobe lights, sprinkling systems, fire hydrants, eye wash stations, emergency HELP feature, First-Aid centers, Emergency phones/public phones, class rooms/lecture halls/labs/conference halls, music halls/theaters/auditoriums, mail drops, drinking fountains/cup dispensers, pools/lift system for pool/life-guards/accessibility, wheelchair ramp in pool, accessible shower, exercise rooms, gymnasiums/track, common areas, art centers, ice rinks, ball fields, soccer fields, tennis courts, wheelchair available/rental, ATM, AED's, Mail drops, public computers and their accessible features, coin machines, lockers, laundry facilities, conference rooms/features, accessible seating, Accessible trails, Accessible camping/cabins/guide assistance, braille maps, braille on exhibits, and their features, Accessible Kayaking and launches, accessible beaches/fishing peers, beach wheelchairs, all beach commodities, accessible hot tubs/saunas, hearing impaired "Loop system", Braille service/on facility features, menus, etc., Accessible port of calls, Accessible hotel/cabin/etc. rooms with accessible height light switches, speaker phones, accessible refrigerators, adjustable/accessible height desks, width of transfer between two objects, accessible spa services, Access to durable medical equipment, doctor on premises, Hoyer lift or such available on premises, any, not limited to, all features requested by the client in the customization of for example an Xcess-Able software application), and 
retrieving a list of the accessibility features of each of the list of the plurality of locations, (see Albright paragraph [0038], Examples of information gathered for any Point of Interest/Attributes stored can include, but not limited to the following information in a database: Latitude/Longitude, Parking permit required, Lot number, Number of accessible spots, Lat/Long of accessible spots. Number of pregnant mother spots/Lat/Long, Accessible shuttle available/Lat/Long, Accessible bus available/Lat/long.Entrance number/name/Latitude/Longitude, braille on entrance, floor number, single or double entrance/one or two sets of doors, width of door/doors, push button/location of button/height of button, auto sensor/timing of door, weight of door, height of handle on door, barrier-free or not, open entrance, revolving door/timing on door/height of button, voice activated entrance, slip-resistant, marked emergency entrance, ramped/degree of slope on ramped entrance. Further information might include deaf or foreign interpreter available or attendant available to assist. Wheelchair available for those who may temporarily need it do to the size of the complex and amount of walking it would require. Public phone available? Public computer available?); 
displaying each of the list of the plurality of locations with at least one of the category accessibility rating for each accessibility category, the overall accessibility rating, and the accessibility features on a screen contained in the user communication device in an order based on at least one of the geographic zone and the member needs profile, wherein the accessibility category is defined as at least one of with Wheels, with Mobility Aid, with Sensory Sensitivity, with Cognitive Support, with Vision Support, with Hearing Support, with Medical Support, and with Short Stature (see Albright paragraph [0030], The design goal of the XCESS-ABLE software is to allow ALL users, (Physically Disabled, Blind and hearing impaired, Cognitively impaired, Sensory impaired, Temporarily disabled, Elderly, Families with large strollers used with multiple children, and all other Non-disabled) to locate facilities that meet the specific and individual accessibility requirements they have without having to visit each facility in person. This can be accomplished through the use of customized maps and searches that display the pertinent information upon request. Technology can be used to assist those with sensory touch, those who read with braille, voice, and more. A profile feature can allow an individual to store their own individual specifications, allowing them to navigate more quickly to POI that meet their needs. Architectural phase to be determined, but not limited to, customized client specifications utilizing a highly secure system). 

	Breedvelt-Schouten expressly discloses retrieving a category accessibility rating for each accessibility category from the database for each of the list of the plurality of locations (see Breedvelt-Schouten paragraph [0079], a set of weighted candidate physical location scores may be computed using a set of weighting criteria with respect to the set of candidate physical locations);
retrieving an overall accessibility rating for each of the list of the plurality of locations from the database based on the category accessibility rating for each accessibility category stored therein (see Breedvelt-Schouten paragraph [0079], computing can include calculating, evaluating, formulating, or otherwise determining a set of weighted candidate physical location scores. The set of weighted candidate physical location scores may include a number or ranking which indicates how appropriate a physical location is in correlation with the user accessibility profile factors and the location accessibility profile factors)
the category accessibility rating for each accessibility category being based on a weighted algorithm of accessibility features for each of the list of the plurality of locations from the database (see Breedvelt-Schouten paragraph [0079], A location which meets several accessibility requests may have a higher score or ranking (e.g., best, 10/10, #1) while a location which does not meet as many requests may have a lower score or ranking (e.g., 2/10, #10). The set of weighted candidate physical location scores may be computed using a set of weighting criteria. More important criteria (e.g., serious health matters, essential attendees) may be weighted more heavily while less important criteria (e.g., preferences/desires, less essential attendees) may be weighted less heavily. The weighting criteria may be based on an organizational hierarchy (e.g., requirements/preferences of the president of a company may be more heavily weighted than requirements/preferences of an ordinary worker).
receiving at least one member review in the form of an indication of the presence and non-presence of one or more accessibility features of one or the plurality of locations, and adjusting the list of accessibility features of the one of the plurality of locations based on the at least one member review (see Breedvelt-Schouten paragraph [0015], user may have hurt his back and may have difficulty moving. The user may note this injury and his desired walking distance in his profile or social media information. His boss may be scheduling a meeting for tomorrow which he is expected to attend. The boss of the user may use a physical location scheduling management engine to determine possible appropriate locations for the meeting. The mobility problems of the original user may be collected from his profile and taken into consideration. The system may determine available locations which are closer to the office of the original user. The boss of the user may select an option for the location of the meeting from the set of available locations; see Breedvelt-Schouten paragraph [0045], appropriate physical location to hold the meetup event may be determined based on both the set of location accessibility profile factors and the set of user accessibility profile factors. Generally, determining may include resolving, selecting, computing, formulating, generating, or otherwise ascertaining an appropriate (e.g., suitable, satisfactory, meets the criteria, best available, highest ranked) physical location to hold the meetup event. The set of location accessibility profile factors and the set of user accessibility profile factors may be analyzed, compared, mapped, evaluated, or examined in order to determine an appropriate physical location for the meetup. Specific locations may include location accessibility profile factors (e.g., a building has rooms which are accessible without having to use a staircase) which accommodate for user accessibility profile factors (e.g., a user is in a wheelchair/unable to climb staircases) and these specific locations may be more appropriate locations to hold the meetup event (e.g., this location may be determined appropriate for the meetup). Locations with location accessibility profile factors (e.g., rooms are only accessible via staircase) which do not accommodate for user accessibility profile factors (e.g., a user is in a wheelchair) may be ignored or filtered-out (e.g., this location may not be determined appropriate for the meetup).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Breedvelt-Schouten into the method of Albright to have retrieving a category accessibility rating for each accessibility category from the database for each of the list of the plurality of locations.  Here, combining Breedvelt-Schouten with Albright, which are both related to accessibility management for users with needs improves Albright, by providing system that determines appropriate physical location to hold the meetup event based on both the set of location accessibility profile factors and the set of user accessibility profile factors (see Breedvelt-Schouten paragraph [0003]).

Regarding claim 2, Albright discloses receiving a second input from the member through the user communication device of at least one of an accessibility category and an accessibility feature after the step of displaying each of the plurality of locations to establish a modified search result; and displaying each of the plurality of locations on the screen of the user communication device in an updated order based on at least one of the geographic zone and the modified search result (see Albright paragraph [0020], the user may be able to select a particular building or property from a list, by inputting an address or coordinates, by pointing to a map display having pan and zoom features, or from a list generated based on GPS data. The GPS data may be self-generated internally to the mobile device by on the location of the user. Thus, an embodiment of the present invention is that information can be included for use in indoor or outdoor building, and/or facilities; see Albright paragraph [0021], The user may take step 104 of selecting a particular floor of interest in the selected building. Thereafter, in step 105, available points of interest at a selected, single level building, floor of a multiple level building, or area of a property are displayed. The user may then select a particular category (ramp, door way, restroom etc.) or type of point of interest, as indicated in box 106. Thereafter, a floor plan or area map is displayed with the selected point of interest or the selected points of interest highlighted.). 

Regarding claim 3, Breedvelt-Schouten expressly discloses wherein the accessibility features comprise safety features, dignity features, or comfort features, and wherein the accessibility rating weighs safety features heavier than dignity features and weighs dignity features heavier than comfort features (see Breedvelt-Schouten paragraph [0079], The set of weighted candidate physical location scores may be computed using a set of weighting criteria. More important criteria (e.g., serious health matters, essential attendees) may be weighted more heavily while less important criteria (e.g., preferences/desires, less essential attendees) may be weighted less heavily. The weighting criteria may be based on an organizational hierarchy (e.g., requirements/preferences of the president of a company may be more heavily weighted than requirements/preferences of an ordinary worker). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Breedvelt-Schouten into the method of Albright to have wherein the accessibility rating weighs safety features heavier than dignity features and weighs dignity features heavier than comfort features.  Here, combining Breedvelt-Schouten with Albright, which are both related to accessibility management for users with needs improves Albright, by providing system that determines appropriate physical location to hold the meetup event based on both the set of location accessibility profile factors and the set of user accessibility profile factors (see Breedvelt-Schouten paragraph [0003]).

Regarding claim 4, Albright discloses wherein the safety features comprise: at least one of bathroom accessibility, entrance accessibility, parking accessibility, seating accessibility, bathroom amenities being accessible or lowered, sinks being accessible or lowered, tables and counters being accessible or lowered, providing an adequate bathroom turning radius, braille availability, providing a braille keypad or a phone with large buttons, adequate circulation paths, clear boundaries, providing a defibrillator, providing an elevator, providing an entrance landing, providing an evacuation chair or other evacuation means, posting an evacuation plan, providing a family or companion care bathroom, providing a fire alarm with a strobe light and sound, providing grab bars, providing a door handle inside a bathroom stall, providing a lifeguard, providing a lowered toilet, providing medically trained personnel, providing a nearby medical center, providing parking close to an entrance, providing adequate lighting for parking and an entrance, providing a platform lift, providing a hoist for a pool or hot tub, providing public outlets for charging; providing a ramp, sanitary excellence, providing secure boundaries, forbidding smoking, providing a stair lift, providing handrails for stairs, providing step stools, providing tactile markers, providing a TTY or TDD telephone, protection from under sink pipes, and providing van parking (see Albright paragraph [0020], the systems and methods of this invention were developed for, and will be especially beneficially employed by, individuals having disabilities, with relevant points of interest including wheelchair ramps, parking for the disabled, and wheelchair accessible restrooms. However, because different disabilities require different needs, detailed information regarding physical characteristics or attributes of points of interest are preferably provided in certain embodiments of the systems and methods of the invention disclosed herein. Such information includes precise dimensions of restroom stalls, the height of sinks, wheelchair accessibility to facilities, such as sinks, including under sink clearance and reachability of faucets and/or valves for controlling running water to sinks, the height of elevator push buttons, the dimensions of elevators, etc. see Albright paragraphs [0032]-[0035]). 

Regarding claim 5, Albright discloses, wherein the dignity features comprise: at least one of providing accessible or lowered self-serve areas, providing an adult changing table and area, providing augmentative communication, providing a bathroom occupancy signal, providing calm sounds and quiet areas, providing closed captioning, providing an easy open door, providing entrance directional signage, large print availability, providing lowered light switches, providing a predictable environment, providing staff trained with the Americans with Disabilities Act ("ADA") sensitivities, and being support animal friendly (see Albright paragraph [0038], information as restroom number, floor number, men's, women's, unisex, Family, Handicap-accessible, Private/public, Attendant in restroom? Is there a push button on door entrance? Further information might include such things as: the type of door, weight of door, swing direction of door, width of door, push button/no push button/height of button, door lever type/height, height of hooks on door, soap dispenser--height, auto, hand sanitizer/height, paper towel dispenser--auto, pull, height, hand dryer-type/height, sanitary/condom dispenser--height, height of counter/sink--depth, type of faucet/is it auto?/height, bathroom stall--accessible, single, double, length/width and whether sink, in the stall/height of sink, auto sink or not, towel dispenser/type, height/accessible or not, soap dispenser in stall, height, toilet paper dispenser/height/placement, direction of door swing/clearance for wheelchair, purse/book shelf/placement of shelf/height of shelf, grab bar/height/placement, toilet--Auto/water saver, child/adult toilet/height of toilet/urinals/height if urinals, baby-change station/location in restroom/height of change table, nursing nest, shower in restroom/width/roll-in/handicap/roll-in chair available, towel rack/height, towels provided or not, bench/change table for child/adult, lockers in restroom/height of lockers/accessible lockers, coat rack/height. Accessible bridal room). 

Regarding claim 6, Albright discloses, wherein the comfort features comprise: at least one of accommodating staff, providing an automated door, providing automatic sink faucets, booth seating arrangements, providing a communication system; companion seating arrangements, providing concessions or vending machines, providing a hearing amplifier, providing hooks, providing shelves, providing baskets, providing lever-style door handles, low odors, the location being one level or a single story, sign language, providing soft surfaces, and providing soft and consistent lighting (see Albright paragraph [0038], Latitude/Longitude, Parking permit required, Lot number, Number of accessible spots, Lat/Long of accessible spots. Number of pregnant mother spots/Lat/Long, Accessible shuttle available/Lat/Long, Accessible bus available/Lat/long.Entrance number/name/Latitude/Longitude, braille on entrance, floor number, single or double entrance/one or two sets of doors, width of door/doors, push button/location of button/height of button, auto sensor/timing of door, weight of door, height of handle on door, barrier-free or not, open entrance, revolving door/timing on door/height of button, voice activated entrance, slip-resistant, marked emergency entrance, ramped/degree of slope on ramped entrance. Further information might include deaf or foreign interpreter available or attendant available to assist. Wheelchair available for those who may temporarily need it do to the size of the complex and amount of walking it would require. Public phone available? Public computer available?). 

Regarding claim 7, Albright discloses, wherein the database is accessed by the user communication device through the Internet and the format compatible with the user communication device is a website or an application that communicates with the database through the Internet (see Albright paragraph [0023], FIG. 7, the systems and processes of this invention may include a mobile device 702, which may be a smart phone, tablet computer, or other portable device having a processor, a display, and a suitable user interface (e.g., a touchpad screen), including means for wireless communication (indicated by arrow 703) with a network 704 connected with servers 706 for storing the lists of buildings, areas, floor plans, area maps, points of interest, and detailed information described above. The wireless communication can be via a local area network, a wide area network or mobile internet access (e.g., third or fourth generation mobile telecommunications or such technologies as long term evolution (LTE).). 

Regarding claim 8, Albright discloses receiving a chosen one of the plurality of locations from the user communication device after displaying each of the plurality of locations (see Albright paragraph [0020], the methods and systems of this invention will not be limited to particular buildings or properties, but may instead, be used to acquire infrastructure information about a variety of different buildings and/or properties. In such cases, the user may be able to select a particular building or property from a list, by inputting an address or coordinates, by pointing to a map display having pan and zoom features, or from a list generated based on GPS data); and providing directions on the screen of the user communication device from the geographic location of the member to the chosen one of the plurality of locations (see Albright paragraph [0030], A profile feature can allow an individual to store their own individual specifications, allowing them to navigate more quickly to POI that meet their needs. Architectural phase to be determined, but not limited to, customized client specifications utilizing a highly secure system). 

Regarding claim 9, Albright discloses receiving a chosen one of the plurality of locations from the user communication device after displaying each of the plurality of locations; and storing the chosen one of the plurality of locations in the user communication device as a favorite location (see Albright paragraph [0028], The user input 909 may be voice recognition, key board or the like that enables the user to input data to the device 901. This data can then be sent via the RF transceiver 903 to a base station site or WiFi device 911 where is can be stored via the Internet into a cloud 91 or other memory location. In this manner, a global positioning system (GPS) in the mobile device works to locate the user. This information such as input data from the user including but not limited to size and dimensional information of such areas as rooms, stalls, doorways and ramps all others to input data into the software application. This data can then be stored using cloud services or the Internet where it can be shared with other users of the application at this or other locations. In use, the application can include various fields for inputting dimensional information, notes or other data from other users of the software application. This allows information to be freely shared with others about a desired location, building and/or other facilities for use by the handicapped). 

Regarding claim 13, Albright discloses wherein the member needs profile further comprises a location identifier designating a place, a service, an event, a type of place, a type of service, or a type of event (see Albright paragraph [0035], all smart phone users Internationally, including but not limited to, any mobile platform, notepads, tablets, web app, etc., Universities, Dorms, Apartments, student centers, schools, hospitals, health centers, hotels, amusement/theme parks/accessible park rides, local/state/national parks and recreation, picnic areas, playgrounds, Campgrounds, cabins, condominiums, beaches, zoos, restaurants/dining, towns, cities, historical sites, architecture firms, construction companies, corporate businesses, area businesses, airports/planes, cruise ships/harbors/ports on international bodies of water, trains/stations, tour buses/stations, travel trailers/RV, bus stops, arenas, stadiums, ball fields, convention centers/exhibits, museums, stores, malls (like Mall of America), theaters, ski resorts, ice rinks, soccer fields, tennis courts, public pools, government buildings, aquariums, etc. and any other places of interest requested by a client. Each of these locations and/or facilities could have accessibility information available). 

Response to arguments
	Applicant’s argument states that “…the cited references, either alone or in combination, do not disclose every feature recited in claim 1 of the present application”.  Examiner respectfully disagrees with the applicant’s argument because the combination of Albright and Breedvelt-Schouten teaches all limitations recited in the claim including the added limitation “receiving at least one member review in the form of an indication of the presence and non-presence of one or more accessibility features of one or the plurality of locations, and adjusting the list of accessibility features of the one of the plurality of locations based on the at least one member review”.  Albright discloses, see Albright paragraph [0018], a step 101 of displaying a list of selectable buildings and/or areas of a property. For example, a list of buildings at a university or college campus, a list, of buildings at a research facility or other complex, or a list of buildings at a government facility. The listing may also include structures or areas that are not buildings. For example, a large amusement park may include a combination of buildings that may be listed, and amusements that may not be regarded as buildings, such as roller coasters and other amusement rides. Albright further teaches, see Albright paragraph [0022], the user selects the woman's restroom, such as by touching the touch screen display where the woman's restroom is illustrated. Thereafter, detailed information regarding the restroom is displayed as illustrated in FIG. 6.  
Breedvelt-Schouten discloses, see Breedvelt-Schouten paragraph [0015], a user may have hurt his back and may have difficulty moving. The user may note this injury and his desired walking distance in his profile or social media information. His boss may be scheduling a meeting for tomorrow which he is expected to attend. The boss of the user may use a physical location scheduling management engine to determine possible appropriate locations for the meeting. The mobility problems of the original user may be collected from his profile and taken into consideration. The system may determine available locations which are closer to the office of the original user. The boss of the user may select an option for the location of the meeting from the set of available locations.  

Breedvelt-Schouten further discloses, see Breedvelt-Schouten paragraph [0045], appropriate physical location to hold the meetup event may be determined based on both the set of location accessibility profile factors and the set of user accessibility profile factors. Generally, determining may include resolving, selecting, computing, formulating, generating, or otherwise ascertaining an appropriate (e.g., suitable, satisfactory, meets the criteria, best available, highest ranked) physical location to hold the meetup event. The set of location accessibility profile factors and the set of user accessibility profile factors may be analyzed, compared, mapped, evaluated, or examined in order to determine an appropriate physical location for the meetup. Specific locations may include location accessibility profile factors (e.g., a building has rooms which are accessible without having to use a staircase) which accommodate for user accessibility profile factors (e.g., a user is in a wheelchair/unable to climb staircases) and these specific locations may be more appropriate locations to hold the meetup event (e.g., this location may be determined appropriate for the meetup). Locations with location accessibility profile factors (e.g., rooms are only accessible via staircase) which do not accommodate for user accessibility profile factors (e.g., a user is in a wheelchair) may be ignored or filtered-out (e.g., this location may not be determined appropriate for the meetup).
Therefore, the combination of Albright and Breedvelt-Schouten teaches all limitations recited in the claim including the added limitation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164